DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 12/27/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1, 2, 5, 7, 8, 11-13, and 36-40 under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2008/0157663 A1) in view of Kim et al. (WO 2011/139055 A2) and Shizu et al. (WO 2013/172255 A1) as set forth in the Non-Final Rejection filed 08/25/21 is overcome by the Applicant’s amendments.

Restriction/Election Requirement
4.	It is the position of the Office that the prior art does not disclose or suggest an embodiment within the scope of the claims based on the Applicant’s election filed 12/20/19.  The Office, in turn, has used the prior art to read on claims to the patentably distinct species wherein the host material is directed to compounds represented by Applicant’s formula (2).  

5.	The new election made by the Office, in combination with the election made by the Applicant in the Response filed 05/18/18, read on Claims 1, 5, 7, 8, 11-13, 17, 18, 20, 22, 23, 26-28, and 36-40.

withdrawn from consideration.

Examiner’s Note
7.	The Office has relied upon national phase publication US 2015/0041784 A1 as the English equivalent of WIPO publication WO 2013/172255 A1 (herein referred to as “Shizu et al.”).

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1, 5, 7, 8, 11-13, 17, 18, 20, 22, 23, 26-28, and 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17, which the other claims are dependent upon, recite that Az1 is represented by the following:

    PNG
    media_image1.png
    71
    67
    media_image1.png
    Greyscale

; however, the structure fails to indicate the bond to L3 in Applicant’s formula (1).  The Office has interpreted the straight line (as shown in the dotted box) (which is interpreted in the art as a methyl group) as the bond to the L3.  
	Clarification is required.

10.	Claims 17, 18, 20, 22, 23, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, which the other claims are dependent upon, fails to define Az2 in Applicant’s formula (2).  The Office has interpreted Az2 to be represented by Applicant’s formula (2d) as defined in paragraph [0281] of the present national phase publication.
Corrections are required.

11.	Claims 17, 18, 20, 22, 23, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.

3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 17, 18, 20, 22, 23, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2008/0157663 A1) in view of Kim et al. (WO 2011/139055 A2) and Shizu et al. (WO 2013/172255 A1).
Sung et al. discloses the following organic electroluminescent (EL) device (light-emitting apparatus):

    PNG
    media_image2.png
    265
    1099
    media_image2.png
    Greyscale

(Fig. 1) comprising (red, green, and blue) color filter or conversion portions (140R, 140G, and 140B) and a pair of electrodes (130 and 110); an organic layer comprising a light-emitting layer (120) is interposed between the electrodes ([0026]).  The light-emitting layer comprises a three-layer structure, in which red, green, and blue light-emitting layers are stacked ([0029]).  Notice that the “emitting layer” (as recited in Claim 1 by the Applicant) can be solely defined to be the blue light-emitting layer; the “one or more organic layers” consist of this blue light-emitting layer only.  The light-emitting layers comprises dopant materials in combination with appropriate host materials ([0030]-[0032]).  Sung et al. further discloses the use of color conversion layers (140R, 140G, and 140B) to transmit only selected wavelength regions of the visible spectrum ([0044]); the layers convert the blue light incident from the light-emitting layer to red, green, and blue colors, depending the nature of the pigments used ([0044]).  However, 
	Kim et al. discloses the following compound as blue dopant material for an organic EL device ([0090], [0302]):

    PNG
    media_image3.png
    252
    240
    media_image3.png
    Greyscale

([38], page 5) such that L2 = single bond, R31-34 = hydrogen, X11 = X15 = N, X12 = X14 = CR8 (with R8 = unsubstituted aryl group having 6 ring carbon atoms (phenyl)), X13 = CR8 (with R8 = hydrogen), and Ar = unsubstituted aryl group having 6 ring carbon atoms (phenyl) of formula (5) as defined by the Applicant.  Kim et al. discloses its inventive compounds have excellent efficiency and thermal stability ([0114]).  Kim et al. discloses that the light-emitting layers comprise dopant material combined with host material as such a system improves color purity and increase luminous efficiency ([0169], [0303]).  It would have been obvious to incorporate the above compound as disclosed by Kim et al. as dopant material (which is combined with host material) to the blue light-emitting layer of the organic EL device as disclosed by Sung et al.  The motivation is provided by the disclosure of Kim et al., which teaches that its inventive compounds have excellent efficiency and thermal stability; further motivation is provided by the fact that Kim et al. teaches that such as host/dopant system improves color purity and increases luminous efficiency.  
compound D3, which has the physical parameters (including the necessary half bandwidth of emission spectrum of 89 nm) that read on the claims (see Table 1, page 123 of the Specification publication; [0420]).  The conversion layers in the organic EL device of Sung et al. would convert the blue light emitted from this compound to red, green, and blue colors, depending the nature of the pigments used ([0044]).
Kim et al. further discloses that its inventive compounds (carbazole derivatives) can also serve as host material in the light-emitting layer ([0089]); other embodiments are disclosed such as:

    PNG
    media_image4.png
    203
    546
    media_image4.png
    Greyscale

([48]) such that Az2 = formula (2d) (with X21-26 = nitrogen, carbon, or C(phenyl)), g = 0, L20 = single bond, a = 1, and HAr = formula (20b) (with G, H = substituted cyclic structure (substituted benzene)) of Applicant’s formula (2), among others, any one of which can be readily utilized by one of ordinary skill in the art as host material in the light-emitting layer(s) of the organic EL device as disclosed by Sung et al. in view of the Kim et al. motivated by the same reasons as described above.  However, Sung et al. in view of 
	Shizu et al. discloses that in order for an organic EL device to exhibit high light emission efficiency, it is important that the excited singlet energy of the host material is higher than the excited singlet energy of the light-emitting (i.e., dopant) material; this allows confinement of the generated excitons to the light-emitting layer ([0102]).  It would thus have been obvious to utilize a carbazole derivative host material as disclosed by Kim et al. with an excited singlet energy that is greater than the excited singlet energy of the dopant material.  The motivation is provided by the disclosure of Shizu et al., which teaches that such an ordering if excited state singlet energies between the host and dopant materials results in increased emission efficiency due to exciton confinement to the light-emitting layer. 

Response to Arguments
15.	Applicant’s arguments on pages 21-23 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JAY YANG/Primary Examiner, Art Unit 1786